MEMORANDUM **
Sebastian Rodriguez-Carrillo appeals from his 87-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*653Rodriguez-Carrillo contends that the district court disregarded the sentencing factors under 18 U.S.C. § 3553(a). We conclude that the district court did not commit procedural error. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 598-599, 169 L.Ed.2d 445 (2007).
Rodriguez-Carrillo also contends that his sentence is unreasonable in that it is greater than necessary to accomplish the sentencing goals set forth under 18 U.S.C. § 3553(a). We conclude that the sentence is not substantively unreasonable in light of the factors contained in 18 U.S.C. § 3553(a). See id. at 600-602; see also United States v. Carty, 520 F.3d 984, 994-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.